DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1 and 5-7.

Claims 1-11 are pending and have been examined.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 



Regarding 101 Rejections
Examiner initially rejected claims 1-11 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the only forms of fundamental economic practices are hedging, insurance, and mitigating risk. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” While hedging, insurance, and mitigating risk are examples of fundamental economic practices, this list is merely exemplary and is not exhaustive of all forms of fundamental economic practices. Applicant’s claims are a fundamental economic practice as data related to generating signatures for a financial transaction. Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Applicant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception.
Applicant argued that the clams are a practical application because they improve the functioning of a computer/technology. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (executing a cross-chain smart contract) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to execute a cross-chain smart contract. The identified limitations do no amount to a practical application or significantly more because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application or significantly. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application or significantly more.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-11 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued that the cited art does not teach a bridging contract and based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount. Examiner does not find this argument persuasive. Further portions of Qui have been cited to demonstrate that Qui teaches the BRI of these limitations. Paragraphs [0056-0059] disclose how its smart contracts acts as a bridge between the various blockchains. Qui also teaches that it can call for the contract to be executed/called/serviced when the signature is verified. The combined references teach the claim limitations.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of generating an electronic signature (for a financial transaction). 
Regarding Claims 1 and 5
Claims 1 and 5 recite the limitations of: 
a first blockchain and a second blockchain coordinated, 
a template information transaction including a template of a transaction; 
generating an electronic signature by using the template of the transaction registered in the first blockchain; 
a payment information transaction including the electronic signature and a payment amount; 
verifying the electronic signature included in the payment information transaction by using the payment amount and the template of the transaction; 
wherein the smart contract comprises a bridging contract that registers in advance the payment amount and the electronic signature received from the user device in the bridging contract in a distribution ledger on each terminal of a plurality of terminals, 
and wherein verifying the electronic signature comprises restoring a public key by using a pre-signature transaction generated by the bridging contract and the electronic signature transmitted from the user device by setting the payment amount to the template for the transaction registered in advance;
wherein, based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount;
generating a settlement transaction by using the template of the transaction, the electronic signature, and the payment amount registered in the first blockchain; 

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claims 6 and 7
Claims 6 and 7 recite the limitations of: 
a first blockchain and a second blockchain are coordinated,: 
a remittance transaction of remitting a predetermined amount of a guarantee deposit; 
generates an electronic signature by using a template of a transaction that is registered;
a payment information transaction including the electronic signature and a payment amount;
wherein a smart contract is included in the first blockchain comprising a bridging contract that registers in advance the payment amount and the electronic signature in the bridging contract in a distribution ledger on each terminal of a plurality of terminals, 
the bridging contract of the smart contract verifies the electronic signature included in the payment information transaction by using the payment amount and the template of the transaction, 
and verifying the electronic signature comprises restoring a public key by using a pre-signature transaction generated by the bridging contract and the electronic signature transmitted from the user device by setting the payment amount to the template for the transaction registered in advance
wherein, based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount.  

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a settlement system a first blockchain, a second blockchain, a service provider device, a network, a user device, a smart contract, a remittance transaction generation unit, a payment transaction generation unit, a computer readable storage medium, a settlement program, a computer, a plurality of terminals; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
transmitting a template information transaction; 
transmitting a payment information transaction
transmitting the settlement transaction
transmits a remittance transaction;
transmits a payment information transaction;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a settlement system a first blockchain, a second blockchain, a service provider device, a network, a user device, a smart contract, a remittance transaction generation unit, a payment transaction generation unit, a computer readable storage medium, a settlement program, a computer, a plurality of terminals; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
transmitting a template information transaction; 
transmitting a payment information transaction
transmitting the settlement transaction
transmits a remittance transaction;
transmits a payment information transaction;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0081-0084], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-4 and 8-11 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims  2-4 and 8-11 are directed to an abstract idea. Thus, the dependent claims  2-4 and 8-11 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stern US Patent Application Publication NO 2017/0091756 in view of Qiu US Patent Application Publication NO 2019/0305935.
Regarding claims 1 and 5;
(Claim 1) A settlement system in which a first blockchain and a second blockchain are coordinated, comprising: 
a service provider device that transmits a template information transaction including a template of a transaction to a network of the first blockchain; 
See Stern [0148] “Upon generating the interface (e.g., by retrieving an HTML template from the SOCOACT database and compositing retrieved information, etc.), the SOCOACT server 5801 may provide the user's client 106 with an interaction interface message”
“In one embodiment, the SOCOACT component will determine that the client's 106 unique identifying address matches and is a valid source of sufficient virtual currency and is properly associated with the wallet identifier (e.g., by checking with a blockchain database 5819j, a wallet database 5819n, and/or the like) (step 506).”
a user device that transmits a payment information transaction including a payment amount and an electronic signature which is generated by using the template of the transaction registered in the first blockchain to the network of the first blockchain;
See Stern [0343-0345] “In one embodiment, contract terms may include identifiers and/or amounts of assets to be exchanged.”
“Agreement of contract parties may be obtained at 4125.  In one implementation, contract parties may provide cryptographic signatures to indicate that they agree to the smart contract.”
[0148] “Upon obtaining inputs for these UI selection mechanisms (step 514), the network device 102 may further on the user's transaction message with selections (step 516) to the SOCOACT server 5801 for transaction processing by the SOCOACT component (step 541).”
and a smart contract included in the first blockchain, wherein the smart contract comprises a bridging contract that registers in advance the payment amount and the electronic signature received from the user device in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain,
The primary reference does not teach wherein the smart contract comprises a bridging contract that registers in advance the payment amount and the electronic signature received from the user device in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain; see section BRIDGING CONTRACT below for further analysis.

the bridging contract of the smart contract verifies the electronic signature included in the payment information transaction by using the payment amount and the template of the transaction, 
See Stern [0154] “The script contains two components, a signature and a public key.  The public key must match the hash given in the script of the redeemed output.  The public key is used to verify the redeemer's or payee's signature, which is the second component.”
[0123] “In one embodiment, the participants may engage in a bilateral transaction using a user interface triggerable smart contract, which may be generated using a GUI illustrated in the figure.”
[0161] “SOCOACT transactions create two different scriptSig/scriptPubKey pairs.  It is possible to design more complex types of transactions, and link them together into cryptographically enforced agreements.  These are known as Contracts.”
verifying the electronic signature comprises restoring a public key by using a pre-signature transaction generated by the bridging contract and the electronic signature transmitted from the user device by setting the payment amount to the template for the transaction registered in advance, 
See Stern [0357] “For example, a MKADSD (e.g., a multisignature electronic wallet) may be associated with one or more multisignature addresses, and crypto tokens associated with each of these multisignature addresses may be accessed using multiple private keys (e.g., crypto tokens associated with a 1-of-2 multisig address may be accessed using either one of the two associated private keys).  In one implementation, the MKADSD generation request may include data such as a request identifier, a user identifier, a set of private keys, a set of public keys, validation server settings, recovery settings, and/or the like.”
[0154] “The script contains two components, a signature and a public key.  The public key must match the hash given in the script of the redeemed output.  The public key is used to verify the redeemer's or payee's signature, which is the second component.”
[0123] “In one embodiment, the participants may engage in a bilateral transaction using a user interface triggerable smart contract, which may be generated using a GUI illustrated in the figure.”
[0161] “SOCOACT transactions create two different scriptSig/scriptPubKey pairs.  It is possible to design more complex types of transactions, and link them together into cryptographically enforced agreements.  These are known as Contracts.”

based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount;
The primary reference does not teach based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount; see section CALLING CONTRACT below for further analysis.

and the service provider device generates a settlement transaction by using the template of the transaction, the electronic signature, and the payment amount registered in the first blockchain, and transmits the settlement transaction to a network of the second blockchain.  
See Stern [0148] “Upon obtaining inputs for these UI selection mechanisms (step 514), the network device 102 may further on the user's transaction message with selections (step 516) to the SOCOACT server 5801 for transaction processing by the SOCOACT component (step 541).”
[0150] “In one embodiment, the SOCOACT component 541 may then provide a commit transaction as between the target wallet identifier (e.g., the hotel valet) and the source wallet identifier (e.g., the initiating user 106) and eventually cause a blockchain entry of the transaction to be recorded (step 542).  Thereafter, the SOCOACT server 5801 may provide a confirmation message (step 552) to the client 106 for display (step 555).”


BRIDGING CONTRACT 
The primary reference, in the business of smart contracts, teaches a smart contract. It does not explicitly teach wherein the smart contract comprises a bridging contract that registers in advance the payment amount and the electronic signature received from the user device in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain.

Qiu, in the business of smart contracts, teaches wherein the smart contract comprises a bridging contract that registers in advance the payment amount and the electronic signature received from the user device in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain.

See Qiu [0096] In an implementation, assume that a corresponding smart contract is created in advance in blockchain 1, the smart contract is triggered once the transaction success message is obtained.
[0134] Implementation of the present application provide methods and apparatuses for improving data transmission in cross-blockchain interactions. The solution of these implementations includes an asynchronous cross-chain smart contract call. The smart contract on the blockchain can send an asynchronous message to the smart contract on another chain, ensuring that the message can arrive through the certifiable publish-subscribe framework.
See Also Qui [0056-0059] for further discussion on bridging contracts.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the primary reference, the ability to utilize a bridge contract as taught by Qiu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for bridge contracts allows multi-blockchain transactions to occur.

CALL CONTRACT 
The combined references, in the business of smart contracts, teach a smart contract. It does not explicitly teach based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount.

Qiu, in the business of smart contracts, teaches based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount.

See Qiu [0065] Step 404: The publishing client provides the message to a blockchain node in a first blockchain by using a cross-blockchain interaction end between the first blockchain and the second blockchain, so as to trigger the blockchain node to call a first smart contract in the first blockchain.
[0051] In an implementation, a corresponding contract operation can be triggered when the first smart contract is called. An execution process of the contract operation can be independent of the previous message, in other words, the message is merely used to trigger calling the first smart contract. Or the previous message can be applied to an execution process of the contract operation, for example, the message is used as input information of the contract operation, and therefore is involved in the execution process of the contract operation.
[0096] In an implementation, assume that a corresponding smart contract is created in advance in blockchain 1, the smart contract is triggered once the transaction success message is obtained.
[0134] Implementation of the present application provide methods and apparatuses for improving data transmission in cross-blockchain interactions. The solution of these implementations includes an asynchronous cross-chain smart contract call. The smart contract on the blockchain can send an asynchronous message to the smart contract on another chain, ensuring that the message can arrive through the certifiable publish-subscribe framework.
See Also Qui [0056-0059] for further discussion on bridging contracts.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the combined reference, the ability to call for the service contract to be executed as taught by Qiu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for bridge contracts allows multi-blockchain transactions to occur.

Regarding claim 2;
(Claim 2) The settlement system according to claim 1, 
wherein the smart contract generates a pre-signing transaction by setting the payment amount to the template of the transaction registered in the first blockchain, 
See Stern [0343-0345] “In one embodiment, contract terms may include identifiers and/or amounts of assets to be exchanged.”
“Agreement of contract parties may be obtained at 4125.  In one implementation, contract parties may provide cryptographic signatures to indicate that they agree to the smart contract.”
[0148] “Upon obtaining inputs for these UI selection mechanisms (step 514), the network device 102 may further on the user's transaction message with selections (step 516) to the SOCOACT server 5801 for transaction processing by the SOCOACT component (step 541).”
verifies the electronic signature by using the pre-signing transaction, 
See Stern [0154] “The script contains two components, a signature and a public key.  The public key must match the hash given in the script of the redeemed output.  The public key is used to verify the redeemer's or payee's signature, which is the second component.”
[0123] “In one embodiment, the participants may engage in a bilateral transaction using a user interface triggerable smart contract, which may be generated using a GUI illustrated in the figure.”
[0161] “SOCOACT transactions create two different scriptSig/scriptPubKey pairs.  It is possible to design more complex types of transactions, and link them together into cryptographically enforced agreements.  These are known as Contracts.”
and executes a service according to the payment amount when a validity is verified.  
See Stern [0150] “In one embodiment, the SOCOACT component 541 may then provide a commit transaction as between the target wallet identifier (e.g., the hotel valet) and the source wallet identifier (e.g., the initiating user 106) and eventually cause a blockchain entry of the transaction to be recorded (step 542).  Thereafter, the SOCOACT server 5801 may provide a confirmation message (step 552) to the client 106 for display (step 555).”

Regarding claim 3;
(Claim 3) The settlement system according to claim 1, wherein the user device: 
transmits a remittance transaction of remitting a predetermined amount of a guarantee deposit to a multisig address to the network of the second blockchain, 
See Stern [0357] “For example, a MKADSD (e.g., a multisignature electronic wallet) may be associated with one or more multisignature addresses, and crypto tokens associated with each of these multisignature addresses may be accessed using multiple private keys (e.g., crypto tokens associated with a 1-of-2 multisig address may be accessed using either one of the two associated private keys).  In one implementation, the MKADSD generation request may include data such as a request identifier, a user identifier, a set of private keys, a set of public keys, validation server settings, recovery settings, and/or the like.”
[0150] “In one embodiment, the SOCOACT component 541 may then provide a commit transaction as between the target wallet identifier (e.g., the hotel valet) and the source wallet identifier (e.g., the initiating user 106) and eventually cause a blockchain entry of the transaction to be recorded (step 542).  Thereafter, the SOCOACT server 5801 may provide a confirmation message (step 552) to the client 106 for display (step 555).”
and transmits a guarantee deposit information transaction including the predetermined amount to the network of the first blockchain, 
See Stern [0150] “In one embodiment, the SOCOACT component 541 may then provide a commit transaction as between the target wallet identifier (e.g., the hotel valet) and the source wallet identifier (e.g., the initiating user 106) and eventually cause a blockchain entry of the transaction to be recorded (step 542).  Thereafter, the SOCOACT server 5801 may provide a confirmation message (step 552) to the client 106 for display (step 555).”
and wherein the service provider device adds own electronic signature to the settlement transaction and transmits a post-signing settlement transaction to the network of the second blockchain.  
See Stern [0690] “The apparatus of embodiment 201, wherein instructions to instantiate the multiple key account data structure datastore in the socially aggregated blockchain datastructure further include instructions to add a multisignature address associated with the determined set of crypto public keys to the multiple key account data structure datastore.”

Regarding claim 4;
(Claim 4) The settlement system according to claim 3, wherein the smart contract verifies whether a sum obtained by adding a charge to the payment amount does not exceed the predetermined amount of the guarantee deposit.  
See Stern [0325] “In some implementations, the assets may be deposited with or control over the assets may be transferred to the CCDSS in exchange for the crypto tokens (e.g., to guarantee the value of the crypto tokens).” 

Regarding claim 8;
(Claim 8) The settlement system according to claim 1, wherein the first blockchain is a smart-contract type blockchain and wherein the second blockchain is a cryptocurrency blockchain.  
See Stern [0640] obtain an first encrypted token for the crypto 2-party transaction trigger form the first party account, wherein the encrypted token is for an account having an asset value;
[0701] The apparatus of embodiment 201, wherein the trigger event recovery settings are obtained from the user via a smart contract generator GUI.

Regarding claim 9;
(Claim 9) The settlement system according to claim 8, wherein a blockchain including the transaction is generated and added to an end of the smart-contract type blockchain, 
See Stern [0076] Before Bitcoin can be transferred out of a public address, the owner of that address must prove that he owns the address by signing the transaction with the same private key that was used to generate the public address. Upon successfully doing so, the transaction is then broadcast to the Bitcoin network. The network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain.

and wherein the smart contract comprises a script code that is registered in advance of an execution of the transaction, and is executed on the terminal of the plurality of terminals.  
See Stern

Regarding claim 10;
(Claim 10) The settlement system according to claim 3, wherein the template of the transaction excludes information about a remittance amount and electronic signatures from the transaction indicating remittance from the multisig address to the service provider device.  
See Stern [0148] For example, in one embodiment, a hotel cleaning employee may have registered a room, or a valet may have registered with a valet parking beacon, etc., and their digital wallet will be retrieved and an address therefrom specified as a target for a transaction. Upon generating the interface (e.g., by retrieving an HTML template from the SOCOACT database and compositing retrieved information, etc.), the SOCOACT server 5801 may provide the user's client 106 with an interaction interface message (step 510) (e.g., allowing the user to see the target payment/transaction identifier (e.g., hotel valet, and/or hotel organization name, etc.), specify and amount to pay (e.g., a tip amount), an item for transaction (e.g., a towel), and a mechanism to instantiate the transaction (e.g., a ‘pay’ button) for display (step 512). Upon obtaining inputs for these UI selection mechanisms (step 514), the network device 102 may further on the user's transaction message with selections (step 516) to the SOCOACT server 5801 for transaction processing by the SOCOACT component (step 541).
[0223] A public key can be computed from a private key, but it is technologically infeasible to compute the private key from a public key. A public key can thus be used to authenticate or confirm the validity of the digital signature. As shown in FIG. 22, a source address N transfers a payment to destination address M by digitally signing, using its private key, the mathematically generated hash H of prior transaction TN and public key of address M. Also, as shown, the digital signature of address N can be verified by using N's public key without knowing its private key. The SOCOACT block chain contains all such transactions ever executed, wherein each block contains the SHA-256 hash of the previous block.

Regarding claim 11;
(Claim 11) The settlement system according to claim 1, wherein the service contract is registered in advance in the distributed ledger on each terminal of the plurality of terminals connected to the network of the first blockchain.
See Stern [0120] Crypto asset digitization/tokenization on blockchain. In one embodiment, SOCOACT allows for the creation of digital assets such that, for example, the Fed may issues funds on the blockchain. Upon creating a ‘trust’ between counterparts with special encrypted token/smart contracts.
[0123] The GUI may facilitate specifying data (e.g., terms) associated with the smart contract, which may then be transformed into a form usable on the blockchain


Regarding claims 6 and 7;
(Claim 6) A user device in a settlement system in which a first blockchain and a second blockchain are coordinated, comprising: 
a remittance transaction generation unit that transmits a remittance transaction of remitting a predetermined amount of a guarantee deposit to a network of the second blockchain; 
See Stern [0343-0345] “In one embodiment, contract terms may include identifiers and/or amounts of assets to be exchanged.”
“Agreement of contract parties may be obtained at 4125.  In one implementation, contract parties may provide cryptographic signatures to indicate that they agree to the smart contract.”
[0148] “Upon obtaining inputs for these UI selection mechanisms (step 514), the network device 102 may further on the user's transaction message with selections (step 516) to the SOCOACT server 5801 for transaction processing by the SOCOACT component (step 541).”
and a payment transaction generation unit that generates an electronic signature by using a template of a transaction that is registered by a service provider device in the first blockchain, 
See Stern [0343-0345] “In one embodiment, contract terms may include identifiers and/or amounts of assets to be exchanged.”
“Agreement of contract parties may be obtained at 4125.  In one implementation, contract parties may provide cryptographic signatures to indicate that they agree to the smart contract.”
[0148] “Upon obtaining inputs for these UI selection mechanisms (step 514), the network device 102 may further on the user's transaction message with selections (step 516) to the SOCOACT server 5801 for transaction processing by the SOCOACT component (step 541).”
and transmits a payment information transaction including the electronic signature and a payment amount to a network of the first blockchain. 
 See Stern [0148] “Upon obtaining inputs for these UI selection mechanisms (step 514), the network device 102 may further on the user's transaction message with selections (step 516) to the SOCOACT server 5801 for transaction processing by the SOCOACT component (step 541).”
[0150] “In one embodiment, the SOCOACT component 541 may then provide a commit transaction as between the target wallet identifier (e.g., the hotel valet) and the source wallet identifier (e.g., the initiating user 106) and eventually cause a blockchain entry of the transaction to be recorded (step 542).  Thereafter, the SOCOACT server 5801 may provide a confirmation message (step 552) to the client 106 for display (step 555).”

wherein a smart contract is included in the first blockchain comprising a bridging contract that registers in advance the payment amount and the electronic signature in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain, 
The primary reference does not teach wherein a smart contract is included in the first blockchain comprising a bridging contract that registers in advance the payment amount and the electronic signature in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain; see section BRIDGING CONTRACT below for further analysis.

the bridging contract of the smart contract verifies the electronic signature included in the payment information transaction by using the payment amount and the template of the transaction, 
See Stern [0154] “The script contains two components, a signature and a public key.  The public key must match the hash given in the script of the redeemed output.  The public key is used to verify the redeemer's or payee's signature, which is the second component.”
[0123] “In one embodiment, the participants may engage in a bilateral transaction using a user interface triggerable smart contract, which may be generated using a GUI illustrated in the figure.”
[0161] “SOCOACT transactions create two different scriptSig/scriptPubKey pairs.  It is possible to design more complex types of transactions, and link them together into cryptographically enforced agreements.  These are known as Contracts.”

and verifying the electronic signature comprises restoring a public key by using a pre- signature transaction generated by the bridging contract and the electronic signature transmitted from the user device by setting the payment amount to the template for the transaction registered in advance. 
See Stern [0357] “For example, a MKADSD (e.g., a multisignature electronic wallet) may be associated with one or more multisignature addresses, and crypto tokens associated with each of these multisignature addresses may be accessed using multiple private keys (e.g., crypto tokens associated with a 1-of-2 multisig address may be accessed using either one of the two associated private keys).  In one implementation, the MKADSD generation request may include data such as a request identifier, a user identifier, a set of private keys, a set of public keys, validation server settings, recovery settings, and/or the like.”
[0154] “The script contains two components, a signature and a public key.  The public key must match the hash given in the script of the redeemed output.  The public key is used to verify the redeemer's or payee's signature, which is the second component.”
[0123] “In one embodiment, the participants may engage in a bilateral transaction using a user interface triggerable smart contract, which may be generated using a GUI illustrated in the figure.”
[0161] “SOCOACT transactions create two different scriptSig/scriptPubKey pairs.  It is possible to design more complex types of transactions, and link them together into cryptographically enforced agreements.  These are known as Contracts.”

wherein, based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount.
The primary reference does not teach based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount; see section CALLING CONTRACT below for further analysis.


BRIDGING CONTRACT 
The primary reference, in the business of smart contracts, teaches a smart contract. It does not explicitly teach wherein a smart contract is included in the first blockchain comprising a bridging contract that registers in advance the payment amount and the electronic signature in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain.

Qiu, in the business of smart contracts, teaches wherein a smart contract is included in the first blockchain comprising a bridging contract that registers in advance the payment amount and the electronic signature in the bridging contract in a distribution ledger on each terminal of a plurality of terminals connected to the network of the first blockchain.

See Qiu [0096] In an implementation, assume that a corresponding smart contract is created in advance in blockchain 1, the smart contract is triggered once the transaction success message is obtained.
[0134] Implementation of the present application provide methods and apparatuses for improving data transmission in cross-blockchain interactions. The solution of these implementations includes an asynchronous cross-chain smart contract call. The smart contract on the blockchain can send an asynchronous message to the smart contract on another chain, ensuring that the message can arrive through the certifiable publish-subscribe framework.
See Also Qui [0056-0059] for further discussion on bridging contracts.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the primary reference, the ability to utilize a bridge contract as taught by Qiu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for bridge contracts allows multi-blockchain transactions to occur.

CALL CONTRACT 
The combined references, in the business of smart contracts, teach a smart contract. It does not explicitly teach based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount.

Qiu, in the business of smart contracts, teaches based on a determination that the electronic signature is verified, the bridging contract automatically calls a service contract included in the smart contract that executes a predetermined service according to the payment amount.

See Qiu [0065] Step 404: The publishing client provides the message to a blockchain node in a first blockchain by using a cross-blockchain interaction end between the first blockchain and the second blockchain, so as to trigger the blockchain node to call a first smart contract in the first blockchain.
[0051] In an implementation, a corresponding contract operation can be triggered when the first smart contract is called. An execution process of the contract operation can be independent of the previous message, in other words, the message is merely used to trigger calling the first smart contract. Or the previous message can be applied to an execution process of the contract operation, for example, the message is used as input information of the contract operation, and therefore is involved in the execution process of the contract operation.
[0096] In an implementation, assume that a corresponding smart contract is created in advance in blockchain 1, the smart contract is triggered once the transaction success message is obtained.
[0134] Implementation of the present application provide methods and apparatuses for improving data transmission in cross-blockchain interactions. The solution of these implementations includes an asynchronous cross-chain smart contract call. The smart contract on the blockchain can send an asynchronous message to the smart contract on another chain, ensuring that the message can arrive through the certifiable publish-subscribe framework.
See Also Qui [0056-0059] for further discussion on bridging contracts.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the combined reference, the ability to call for the service contract to be executed as taught by Qiu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for bridge contracts allows multi-blockchain transactions to occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693